                                                                                         FILED
                                                                                2018 Nov-13 PM 01:07
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

CHARLES JUSTIN SMITH,      }
                           }
    Petitioner,            }
                           }
v.                         }                  Case No.: 5:17-cv-0414-MHH-TMP
                           }
SHERIFF OF MADISON COUNTY, }
                           }
    Respondent.            }

                          MEMORANDUM OPINION

      This matter is before the Court on petitioner Charles Justin Smith’s request

for relief from a number of state criminal charges. Mr. Smith challenges the state

court proceedings relating to those charges, arguing, for example, that he was

denied a preliminary hearing with respect to certain charges. Mr. Smith pursues

relief pursuant to 28 U.S.C. § 2241. (Doc. 5).

      The magistrate judge who is presiding over this case with the undersigned

submitted a report in which he recommended that the Court dismiss Mr. Smith’s

request for habeas relief because Mr. Smith did not exhaust his state court

remedies before he sought relief in federal court and because under the

circumstances of this case, under the Younger doctrine, this Court must abstain

from ongoing criminal proceedings. (Doc. 32, pp. 7-8). The magistrate judge

advised the parties of their right to object to the report within 14 days. (Doc. 17,
pp. 9-10). To date, Mr. Smith has not objected to the magistrate judge’s report and

recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Having reviewed the record in this case, the Court finds no misstatements of

law in the report and no plain error in the magistrate judge’s analysis of the state

court criminal proceedings involving Mr. Smith. Therefore, the Court adopts the

magistrate judge’s report and accepts his recommendation.

      The Court will issue a separate dismissal order consistent with this

memorandum opinion.

      DONE this 13th day of November, 2018.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         2
